UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS



MICHAEL HEBERT,                                   §
                                                  §
         Plaintiff,                               §
                                                  §
versus                                            §      CASE NO. 1:19-CV-00234-MAC
                                                  §
UNITED PROPERTY & CASUALTY                        §
INSURANCE COMPANY,                                §
                                                  §
           Defendant.                             §

  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         The court referred this case to the Honorable Zack Hawthorn, United States Magistrate

Judge, for pretrial management. The court has received and considered the report (Doc. No.

11) of the magistrate judge, who recommends that the court grant Plaintiff Michael Hebert’s

“Motion to Remand” (Doc. No. 6) because the state court’s dismissal of claims against Douglas

Aaron Pharr (“Pharr”) and Aaron Omar Castro (“Castro”) was an involuntary act as to

the plaintiff.    On October 23, 2019, Defendant United Property & Casualty Insurance

Company (“UPC”) filed its “Objection to Report and Recommendation.” Doc. No. 12.

         A party who files timely, written objections to a magistrate judge’s report and

recommendation is entitled to a de novo determination of those findings or recommendations to

which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3).

“Parties filing objections must specifically identify those findings [to which they object].

Frivolous, conclusive or general objections need not be considered by the district court.” Nettles

v. W ainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by

Douglass v. United Servs. A uto. A ss’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).
       First, UPC objects to the magistrate judge’s conclusion that because UPC elected liability

for Pharr and Castro after suit was filed, the case is not removable “on its face nor after

UPC’s election of liability.” Doc. No. 12, p. 3. Removal of an action to federal court based

on diversity of citizenship requires complete diversity and an amount in controversy in excess

of $75,000. 28 U.S.C. §§ 1441, 1446. The case was not removable on its face because

Pharr, Castro, and Hebert are Texas citizens and, therefore, there was not complete

diversity. Under the voluntary-involuntary rule, a case generally can become removable only

by an affirmative act by the plaintiff. See 28 U.S.C. § 1446(b)(3). UPC’s election of post-

suit liability was an involuntary act with regard to the plaintiff. See Stephens v. Safeco Ins.

Co. of Ind., No. 4:18-CV-00595, 2019 WL 109395, at *1, 5 (E.D. Tex. Jan. 4, 2019).

Therefore, the case was not removable on its face or after UPC’s election of liability.

       UPC then objects to the magistrate judge’s determination that the improper

joinder exception to the voluntary-involuntary rule does not apply.          Doc. No. 12, p. 3.

Specifically, UPC argues that this court should adopt the court’s holding in Y an Qing Jiang

v. Travelers Home & Marine Ins. Co., which held that insurance agents were improperly

joined parties and therefore must be dismissed. No. 18-CV-758, 2018 WL 6201954, at *2

(W.D. Tex. Nov. 28, 2018).1 Although Texas Insurance Code 542A.006 requires dismissal

of an insured’s claims against the agent if the insurance company assumes liability, it does

not follow that the initial claim against the agent was an improper joinder. Yarco Trading

Co., Inc. v. United Fire & Cas. Co., No. 5:18-CV-155, 2019 WL 3024792, at *6 (S.D. Tex.

July 11, 2019). To establish an improper joinder, the removing party must demonstrate

either: “(1) actual fraud in the pleading of jurisdictional facts, or (2) inability to establish

       1
        The court in Flores v. A llstate V ehicle & Prop. Ins. Co. reached a similar conclusion. No.
18-CV-742, 2018 WL 5695553, at *5 (W.D. Tex. Oct. 31, 2018).
a cause of action against the non-diverse party in state court.” Smallwood v. Ill. Cent. R.R. Co.,

385 F.3d 568, 573 (5th Cir. 2004). Only the second prong was considered by the court in

Jiang, which found that following post-suit election o f liability, there was no possibility

of plaintiff’s recovery from the agent.            Id.    An   insurer’s   post-suit   election   of

liability, however, does not retroactively render adjusters improperly joined parties. Yarco

Trading Co., Inc., 2019 WL 3024792, at *6. Hebert need only have stated valid claims

against Pharr and Castro when suit was initially filed for the parties to be properly joined. The

magistrate judge accurately states that the Texas Insurance Code creates a private right of

action for damages caused by a “person” engaging in an unfair insurance act or practice.

TEX. INS. CODE § 541.151. Although the court does not determine the merits of Hebert’s

argument, Hebert’s allegation that Pharr and Castro conducted an inadequate inspection

is a valid state claim.      Id.   Therefore, Pharr and Castro were not improperly joined

parties, and the improper joinder exception to the voluntary-involuntary rule does not

apply.     See Stephens, 2019 WL 109395, at *1, 5.

         Finally, UPC argues that the court erred in not following the “settled precedents” of Jiang

and Flores. Jiang, 2018 WL 6201954, at *2; Flores, 2018 WL 5695553, at *5. The magistrate

judge addresses the conflicting opinions in the Southern, Western, and Eastern Districts of

Texas regarding removability following post-suit election of liability. Doc. No. 11, p. 7-8

n.6. Even UPC concedes that Stephens v. Safeco Insurance Company of Indiana, a case

relied upon in the magistrate judge’s recommendation, “does not provide the only

framework [regarding] the issue.”        Doc. No. 12, p. 3.       This contradicts UPC’s later

claim that the issue is “settled precedent” as set forth in Jiang and Flores. Doc. No. 12,

p. 3. Because there are conflicting opinions in the Southern, Western, and Eastern Districts
of Texas regarding removability following post-suit election of liability, Jiang and Flores are

not settled law.

       It is, therefore, ORDERED that Defendant’s objections (Doc. No. 12) are

OVERRULED, Judge Hawthorn’s report and recommendation (Doc. No. 11) is ADOPTED,

and Plaintiff’s “Motion to Remand” (Doc. No. 6) is GRANTED.


        SIGNED at Beaumont, Texas, this 30th day of October, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
